DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  MARCIA TURPIN, MICHELLE TURPIN and FREDERICK DAULEY,
                       Appellants,

                                     v.

                   WELLS FARGO BANK, N.A., et al,
                            Appellee.

                               No. 4D20-1896

                               [June 24, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrea Gundersen, Judge; L.T. Case
No. 17-013514 CACE (11).

  Larry R. Fleurantin of Fleurantin, Francois & Antonin, P.A., North
Miami Beach, for appellants.

   Ralph W. Confreda, Jr. and William Grimsley of McGlinchey Stafford,
Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.